t c memo united_states tax_court oceanic leasing douglas f spaulding tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date george mac vogelei and phillip j terry for petitioner and for arthur willner a moving party christian a speck for respondent memorandum opinion cohen chief_judge following settlement with the participating parties to this proceeding respondent filed a motion for entry of decision pursuant to rule b before acting on respondent's motion we here decide the motion by arthur willner willner to dismiss for lack of jurisdiction as to him based on willner's contention that he is not a partner in the partnership known as oceanic leasing that is the subject of this proceeding and the motion by willner requesting leave to file a notice of election to participate willner concedes that we have jurisdiction over the partnership items of oceanic leasing even though that entity was a sham and not a bona_fide partnership he contends however that the partnership losses claimed by him on his individual_income_tax_return for under the names oceanic leasing vi and oceanic leasing xxxv and under the single federal identification_number of oceanic leasing related to different partnerships use of the term partnership as singular or plural in this opinion is for convenience and does not have any legal significance with respect to the separateness or validity of any entity mentioned unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure hardin's oceanic leasing factual background c robert hardin hardin conducted a tax_return preparation business in san francisco california known as the tax company in hardin commenced solicitation of clients to invest in partnerships engaged in equipment_leasing transactions hardin executed or caused to be executed various agreements identifying partnerships by the name oceanic leasing followed by roman numerals such as oceanic leasing iv oceanic leasing vi and oceanic leasing xxxv the agreements named hardin and one or more other individuals as partners in most cases the capital_contribution of hardin shown in the partnership_agreement was dollar_figure while contributions to be made by other partners were typically in the thousands of dollars as hardin secured additional investors he used the funds of those investors to make payments to earlier investors thus operating the activity as a so-called ponzi scheme in this regard he created or caused to be created various fictitious equipment leases fabricating or forging the identities of various businesses in or about date hardin prepared and caused to be filed a form_1065 u s partnership return of income in the name of oceanic leasing for the form_1065 showed the address of oceanic leasing as bridgeway sausalito california the sausalito address and its employer_identification_number ein as the return reported a loss of dollar_figure allegedly arising out of equipment_leasing transactions the form_1065 attached copies of schedules k-1 for various investors reporting alleged distributable shares of ordinary_loss and tax_credits the persons shown as partners on the schedules k-1 attached to the form_1065 were only a few of the scores of persons who had executed partnership agreements with hardin for equipment_leasing partnerships operating under the name oceanic leasing followed by a roman numeral willner was not one of the persons shown on the schedules k-1 attached to the form_1065 filed by hardin in a class action suit was filed in the superior court of the state of california for the county of san francisco by an investor in the hardin entities the superior court appointed a receiver to take over the operations of oceanic leasing and related hardin entities in findings_of_fact filed date in the superior court action the superior court found among other things the receiver and her accountants employed pursuant to the court's order authorizing receiver to employ accountants entered date completed an extensive review of the available books_and_records of oceanic and tax company and have identified a total of about different entity names used in connection with defendants' operations including about purported oceanic leasing entities and about purported aerocapital entities although it appears from the business records that oceanic leasing and aerocapital entities would typically be set up as purported general partnerships it appears that virtually all of the capital contributed to the entities may have been pooled in joint bank accounts no separate books of accounts appear to have been kept for the different entities in most cases the entities may not have acquired specific identifiable assets and income and expenses may have been consolidated without regard to the entity's name or its nominal activity price v hardin no the superior court authorized the receiver to pool all entities and transactions for purposes of the receivership on date hardin was indicted in the u s district_court for the northern district of california for various crimes arising out of his investment transactions including oceanic leasing transactions criminal proceedings against him were resolved in willner's oceanic leasing at the end of willner was introduced to hardin by linda calef calef willner his mother his brother and hardin entered into an agreement for a partnership to be known as oceanic leasing vi he claims but calef denies that calef was also a member of a partnership known as oceanic leasing vi willner received a schedule_k-1 for reporting his alleged share of losses for oceanic leasing vi willner did not produce to respondent or at trial a copy of any written_agreement relating to this partnership it appears from other correspondence that any such agreement was signed after date willner executed a document dated date purporting to be a partnership_agreement between hardin calef arthur and susan willner and anne latta latta for a partnership known as oceanic leasing xxxv the sausalito address was shown as the principal_place_of_business of the partnership according to the agreement hardin calef the willners and latta each were to contribute dollar_figure to the partnership in a first amendment to partnership_agreement dated date the capital contributions of the partners were increased to dollar_figure the contributions called for by the documents were never made willner received schedules k-1 from hardin one schedule_k-1 showed oceanic leasing vi at the sausalito address the form reported his distributive_share of loss as dollar_figure willner also received a schedule_k-1 that showed oceanic leasing xxxv at the sausalito address and set forth his distributive_share of loss as dollar_figure both of the schedules k-1 received by willner used the same ein for oceanic leasing to wit when he received the schedules k-1 willner called hardin and asked about use of the same employer identification numbers for oceanic leasing vi and oceanic leasing xxxv he was told that such use was not an error willner prepared a form_1040 u s individual_income_tax_return for himself and his wife for on that form_1040 he claimed losses from oceanic leasing vi and oceanic leasing xxxv in the amounts shown on the schedules k-1 received by him showing the oceanic leasing ein for each he also attached to his form_1040 a form_3468 computation of investment_credit claiming dollar_figure attributable to oceanic leasing xxxv using the same ein latta who along with willner executed the agreement referring to oceanic leasing xxxv claimed oceanic leasing losses using ein on her individual return for without reference to xxxv the form_1065 filed by hardin attached a schedule_k-1 for latta willner gave hardin payments totaling approximately dollar_figure from through those payments included a check dated date in the amount of dollar_figure payable to oceanic leasing without any roman numeral designation willner received oceanic leasing checks in the amounts set forth below and bearing the indicated notations in the lower left corner date amount notation date date feb date date date date date date date dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ocean ol ol none all of the checks bore the name and sausalito address of oceanic leasing and were written on the same bank account willner believed that hardin was completely in control of running the business of the partnerships and acquiesced in hardin's conduct with respect to the partnerships in or after willner along with others began to suspect problems with respect to hardin's activities willner was aware of and believed that he was a beneficiary of the superior court class action commenced against hardin during an internal_revenue_service irs audit of his tax_return willner claimed and was allowed a theft_loss from his involvement with hardin which loss was applied towards tax due and owing for earlier years respondent's oceanic leasing in the irs commenced an audit of janet grove grove who had claimed on her individual_income_tax_return partnership losses under the name oceanic leasing xxxiii with the sausalito address and ein the agent examining grove's return thereafter contacted hardin and commenced an audit of the oceanic leasing form_1065 for the agent discovered that grove and others had claimed partnership losses based on schedules k-1 received from hardin but not attached to the form_1065 filed by hardin for oceanic leasing hardin admitted to the revenue_agent that the partnership in which grove was involved was a hoax hardin continued to supply information to the revenue_agent hardin alternatively referred to oceanic leasing as a single entity sometimes using the term big daddy and referred to separate oceanic leasing partnerships by number he advised the revenue_agent that each partnership had a separate agreement that there was no overriding partnership_agreement for oceanic leasing and that oceanic leasing was a collection of separate partnerships the revenue_agent determined that the schedules k-l attached to the form_1065 did not reconcile with the losses reported on the return or equal 100-percent interests in the partnership the agent began identifying various individuals who had claimed oceanic leasing partnership losses in order to arrive at interests totaling percent the revenue_agent solicited hardin's appointment as tax_matters_partner and secured from him an agreement to extend the period of limitations on adjustments arising out of the form_1065 she believed that she was operating under the partnership provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 codified at sections the notice of final_partnership_administrative_adjustment fpaa that is the subject of this proceeding was mailed date to douglas f spaulding as tax_matters_partner the partnership was identified as oceanic leasing at the sausalito address with ein all of the losses and credits claimed on the form_1065 were disallowed at the time of the notice the revenue_agent had identified at least persons who had claimed losses from oceanic leasing with the same identification_number as the partnership form_1065 that she was auditing among those identified by the revenue_agent was willner a copy of the fpaa was sent to willner in the petition filed date the adjustments in the fpaa were challenged on the following grounds the facts on which the petitioner relies as the basis of his case are as follows a not all income and expenses shown on the partnership's tax_return are the result of fictitious sham transactions b some of the business activity actually occurred and c property purchased by the partnership was a depreciable b had a useful_life of at least years c was tangible_personal_property and d was placed_in_service during the taxable_year in a trade_or_business petitioner further alleges that the statutory period for making an assessment for the taxable_year has expired trial of this case commenced in san francisco california in date calef appeared by counsel and moved for dismissal of the case for lack of jurisdiction as to her claiming that she was not a partner in the partnership that was a subject of this proceeding the trial was thereafter continued several times for purposes of settlement discussions among various interested partners in date calef's motion to dismiss was withdrawn as a result of a settlement reached between herself and respondent on date respondent filed a motion for entry of decision pursuant to rule b the settlement involves allowing investors to deduct theft losses_incurred as a result of their dealings with hardin willner receives no benefit from the settlement on date willner filed a motion for leave to file notice of election to participate in order to contend that he was not a partner in the partnership that is the subject of this proceeding and on date he filed his jurisdictional motion discussion m ushrooming administrative problems experienced by the internal_revenue_service in auditing returns of partnerships particularly tax_shelter partnerships with numerous partners led to the enactment of the tefra partnership proceedings in 101_tc_365 the purpose of the new procedures was to provide a method for uniformly adjusting items of partnership income loss deduction or credit without the necessity of separate proceedings for each partner id pincite 87_tc_783 willner here seeks to avoid the normal consequences of our determination in this action which would be an assessment against him based on disallowance of all partnership losses claimed by him on his return under the name and ein of oceanic leasing see sec_6225 d and e a 95_tc_243 cf n c f energy partners v commissio89_tc_741 that a partnership is a sham does not preclude applicability of the provisions of tefra sec_6233 provides a general_rule --if a partnership return is filed by an entity for a taxable_year but it is determined that the entity is not a partnership for such year then to the extent provided in regulations the provisions of this subchapter are hereby extended in respect of such year to such entity and its items and to persons holding an interest in such entity see also sec_301_6233-1t a c temporary proced admin regs fed reg date willner does not deny that hardin's activities were fraudulent he does not deny that we have jurisdiction with respect to the partnership that is the subject of these proceedings and he has stipulated that the fpaa was timely willner contends that sec_6233 does not apply to him because he was not a partner in the entity that filed a partnership return for he relies on the schedules k-1 attached to the form_1065 which did not include a schedule_k-1 for him he seeks relief on the basis that the schedules k-1 on which he relied in claiming losses were not attached to any partnership return he defines the issue as were arthur and susan willner partners in the entity that filed a partnership return for using the words of the statute we would define the issue as whether arthur and susan willner were persons holding an interest in such entity the evidence supports a finding that willner was a person holding an interest in the entity that is the subject of this proceeding he claimed tax benefits on the assumption that a return was filed for the partnerships in which he invested bearing the single ein he received cash payments from a single bank account with respect to the partnerships in which he invested he acquiesced in hardin's total control of all entity business with knowledge that hardin was handling as a unit what were identified as multiple partnerships he regarded himself as the beneficiary of a class action that treated the superficially separate partnerships as a single entity and he did not raise his claim in this action until he saw that the action would neither lead to a determination in favor of the partnership nor a settlement that would benefit him the nexus between his claims of partnership losses and credit and the entity that is the subject of this proceeding exists by contrast there is no evidence that separate partnerships known as oceanic leasing vi or oceanic leasing xxxv ever engaged in any activity other than the fraudulent leasing transactions engaged in by hardin in the name of oceanic leasing willner did not comply with the terms of the agreements on which he relies willner acquiesced in hardin's fraudulent activities so long as they brought him tax benefits and cash distributions exceeding his contributions see 100_tc_353 where a partner has voluntarily permitted another partner's petition and apparent authority to exist the situation should not redound to their own benefit and to respondent's detriment the procedural difficulties of tefra do not require us to reward him for investing in sham entities that did not file separate partnership returns for the years for which he claimed fictitious partnership losses willner points out various inconsistent actions taken and errors made by respondent's revenue_agent respondent makes various arguments based on speculation as to what must have been the arrangement between hardin and various individual investors certain of those investors testified and respondent presented documentary_evidence concerning the tax treatment of other investors we have not discussed in this opinion either the errors made by the revenue_agent or the differences among other persons who invested in hardin's oceanic leasing scheme nor have we discussed the complex and frequently changing positions of other investors who have appeared during the pendency of this proceeding the only issue before us is whether willner had an interest in the entity that is the subject of this proceeding we hold that he did his motion to dismiss for lack of jurisdiction will be denied willner's motion for leave to file notice of election to participate was made solely for purposes of raising the jurisdictional issue and did not set forth any independent statements to show his preparedness to litigate the case on the merits or reasons why respondent's motion for entry of decision should not be granted as stated in the notes to the amendments to the rules_of_practice and procedure adopted date with respect to rule b any objecting partners would have to make a substantial showing in order for the court to grant their motion for leave to file a notice of election to participate t c pincite no such showing having been made the motion for leave to file notice of election to participate will be denied and respondent's motion for entry of decision will be granted appropriate orders will be issued and a decision in accordance with respondent's motion will be entered
